[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                               July 2, 2007
                            No. 06-16542                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                  BIA Nos. A97-634-732 & A97-634-733

THAIS JOSEFINA DELGADO DE TAGLIAFERRI,
ANDREA C. TAGLIAFERRI,

                                                                   Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (July 2, 2007)

Before BARKETT, WILSON, and PRYOR, Circuit Judges.

PER CURIAM:
      Thais Delgado de Tagliaferri (“Delgado”) and her daughter Andrea

Tagliaferri, pro se, petition for review of the Board of Immigration Appeals

(“BIA”) final order affirming the Immigration Judge’s denial of her claims for

asylum and withholding of removal under the Immigration and Nationality Act

(“INA”) and the United Nations Convention Against Torture and Other Cruel,

Inhuman, or Degrading Treatment or Punishment (“CAT”).

      On appeal, Delgado argues that the BIA erroneously denied her application

for asylum and withholding of removal and that her credible testimony establishes

past persecution by the Bolivarian Circles against her and her family due to both

her opposition to Venezuelan President Hugo Chavez and her leadership role in a

Catholic organization. Delgado also argues that the BIA erred in denying her

protection under CAT.

      We review de novo the legal determinations of the BIA, and factual findings

are reviewed under the substantial evidence test. D-Muhumed v. U.S. Att’y Gen.,

388 F.3d 814, 817 (11th Cir. 2004). Under the substantial evidence test, we affirm

the BIA’s findings of fact unless the evidence compels a contrary conclusion.

Farquharson v. U.S. Att’y. Gen., 246 F.3d 1317, 1320 (11th Cir. 2001).

      Based upon review of the record and the briefs of the parties, we find that

substantial evidence supports the BIA’s determination that Delgado failed to

establish that she was entitled to asylum. Delgado did not establish that she was
                                          2
qualified for asylum based on past persecution or a well-founded fear of future

persecution. She was also unable to establish her entitlement to withholding of

removal or CAT relief.

      PETITION DENIED .




                                         3